DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-11, in the reply filed on March 13, 2022 is acknowledged.  Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “hot pressing”.  The limiting effect of the recitation is unclear.  The term “hot” is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction and clarification are required.
Further, claim 7 recites “pre-pressed”.  It is not clear whether this is intended to mean that the material is “pre-pressed” before it is placed into the mold or whether this is a pressing step in the mold prior to performing the hot pressing.  It is not clear that if the pre-pressing takes place after being placed in the mold the term is not “pre-pressing”. 
Further still, it is not clear whether the recitation “hot pressing” vs “pre-pressed” is intended to or actually does require the “pre-pressed” to occur without the addition of heat, whether it requires less heat than the hot pressing, or whether it could even be performed at a higher temperature than the hot pressing. When multiple hot-pressing steps are intended, it is not clear when steps are reasonably or necessarily understood to be “pre-pressed”/pre-pressing steps and when the steps are reasonably or necessarily understood to be “hot pressing” steps.  Appropriate correction and clarification are required. 
It is also not clear, as written, whether the mold and heat-press are the same or different devices.  It is not clear whether the material is pre-pressed in the mold and then hot pressed in a separate “heat press” or whether the pre-pressing and the hot-pressing both take place in the mold or whether something else is intended.  Appropriate correction and clarification is required.
Further, the abbreviations “PEEK” and “PI” should be written out to explicitly recite the word for the purposes of clarity.  Further, it is unclear what is intended by “chopped filler CF”. It is not clear whether the “CF” is an abbreviation for “chopped filler” or whether the CF is intending to recite “carbon fiber” (see the Abstract, paragraphs [0008]-[0017], and claim 1 of the published application which in some instances appear to suggest the material is carbon fiber and in other instances appear to suggest another filler material can be employed). Appropriate correction and clarification are required.
As to claim 9, the claim recites “the pre-pressing”.  The recitation lacks antecedent basis in the claims.  As set forth above, claim 7 recites “pre-pressed”. Appropriate correction and clarification are required.
As to claim 11, it is not clear whether the recited steps include both the pre-pressing and hot-pressing followed by cooling and demolding steps or whether the recited steps are only further limiting the hot-pressing step followed by cooling and demolding. As written, it appears the pre-heating step could possibly read upon the pre-pressed step and the raising the temperature and increasing the pressure steps could read upon the hot-pressing steps.  However, Example 1 appears to suggest that these steps are all referring to the hot-pressing step and that there are no pre-pressed limitations in claim 11.  Appropriate correction and clarification are required.
Claims 8 and 10 are rejected as dependent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2008/0273707) in view of Song et al. (US 2007/0134535) and/or Li et al. (CN 107283871, IDS document).
Regarding claim 7, Price teaches a method for forming a composite material comprising preparing PEEK powder (paragraph [0033] and claims 7 and 8 – polyetheretherketone), PI powder (paragraph [0033] and claims 7 and 8 - polyimide) and an inorganic chopped filler CF for use (paragraph [0050], [0056] – last sentence disclosing carbon fibers, although the claim is not currently understood to be limited to carbon fiber – see section 112b rejection above; claim 10 – particulate fillers. Note: “chopped” is understood to describe, in context, a non-continuous/non-woven materials, such as particulate fillers and fibers, and does not require a positive method step of chopping the material.  To be considered “chopped” the material must have an appropriate structure, such as a material that could have been formed by chopping and that can be mixed with the PEEK and PI powder, but the prior art does not necessarily need to disclose an explicit chopping step for the material to be considered “chopped”.); uniformly mixing the PEEK powder, the PI powder and the inorganic chopped filler CF to form a powder mixture (paragraph [0092] taken with paragraphs [0033], [0050], [0056], claims 7, 8 and 10 wherein more than one of the materials recited may be combined/mixed together) and placing the powder mixture in a mold to compression mold the material and thereby forming an article (paragraphs [0012], [0055], [0089]).  Price does not explicitly teach the mixture is pre-pressed and then hot pressed for curing as claimed in step (3).
However, each of Song et al. (paragraphs [0019] [0020], [0073]-[0077], and [0085]-[0090]; Figure 3) and Li (paragraphs [0013], [0062], [0063], [0074] and [0075]) teach analogous methods wherein the material is first pre-pressed and then hot pressed by a heat press for curing the material.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Price with either one of Song and Li and to have pre-pressed and then hot pressed by a heat press for curing the material in the method of Price, as suggested by either one of the secondary references, for the purpose, as suggested by each of Song and Li, of effectively compression molding the mixture of Price.  Price generally discloses compression molding may be performed while each of Song and Li provide specific compression molding techniques and configurations that one having ordinary skill in the art would have looked to when determining how to specifically compression mold the material. Further, one having ordinary skill in the art would have found it prima facie obvious before the effective filing date of the claimed invention to have combined the teaching of Price with Song and to have pre-pressed and then hot pressed by a heat press for curing the material in the method of Price, as suggested by Song, for the purpose, as suggested by Song, of removing bubbles from the mixture being compressed.
As to cooling and demolding the product to obtain a sample of the friction-reducing and anti-wear composite material, Li suggests such cooling and demolding steps (paragraphs [0013] and [0063]).  Further, it is implicit/intrinsic in the art that following molding with heat and pressure, the material is cooled and taken out of the mold.  The cooling facilitates handling and shape retention of the material while demolding, which also results in cooling, allows for access to the produced article.  As such, the combination further suggests the claimed cooling and demolding steps and the suggested cooling and demolding steps would be utilized in the method of Price for the reasons set forth above.  Further, the rejection teaches and suggests molding the same claimed and disclosed materials in the same claimed and disclosed manner to produce a composite article. As such, to the extent the terms friction-reducing and anti-wear currently limit the claim, it follows that the produced composite article has the same claimed physical properties (i.e. friction-reducing and anti-wear properties).
As to claim 10, each of the secondary references teach and reasonably suggest hot pressing is performed with a gradient temperature and pressure increase wherein the maximum temperature and pressure are within the claimed range as cited above. Further, see the section 112b rejection regarding the pre-pressed and hot-pressing limitations.  The combination reasonably suggests to the ordinarily skilled artisan that the determination of appropriate temperatures and pressures would be readily determined in view of the materials utilized.   The reason to combine the references is the same as that set forth above in the rejection of claim 7. 
It is noted that claim 11 is not rejected over the prior art in this office action.  However, the scope of the claim is unclear based on the section 112b rejections of claims 7 and 11 set forth above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2008/0273707) in view of Song et al. (US 2007/0134535) and/or Li et al. (CN 107283871, IDS document), as applied to claims 7 and 10 above, and further in view of Watanabe et al. (US 2020/0055234).
As to claim 8, the combination teaches the method set forth above.  Price does not teach the mixing is performed by wet-mixing a volatile solvent and then dried to obtain mixture. However, Watanabe et al. disclose an analogous method wherein analogous powder/particle mixtures can be formed by wet-mixing in a volatile solvent and drying to obtain the mixture (e.g. liquid phase mixing-paragraph [0048]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Price and Watanabe et al. and to have formed the mixture of Price by wet-mixing the material in a volatile solvent and then drying the material, as suggested by Watanabe et al., for the purpose, as suggested by Watanabe et al., of using an art recognized suitable and equivalent alternative manner of forming the mixture.  Price discloses mixing the material generally and Watanabe et al. make known that a variety of techniques are known and suitable in the art, including wet-mixing as claimed.  Selection of an appropriate mixing technique from a finite list of known techniques and applying it to as the mixing method of Price would have been prima facie obvious.  
As to claim 9, the combination teaches and suggests the method set forth above. Further, the section 112b rejection makes clear that the distinction between pre-pressing and hot-pressing is unclear.  As such, each of Song (paragraphs [0019], [0020], [0076] Figure 3; fluctuating/varying the pressure up and down to appropriate values for appropriate periods of time to facilitate removal of air bubbles from the molding mixture) and Li (paragraphs [0013], [0062], [0063], [0074] and [0075]) are understood to reasonably suggest multiple pressings at a desired pressure for a desired amount of time. The combination reasonably suggests to the ordinarily skilled artisan that the determination of appropriate temperatures, times, pressures, and quantity of cycles, would be readily determined in view of the specific materials utilized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Woo et al. (US 2018/0358630; Figure 2; paragraphs [0002], [0008], [0024], [0025], [0031] and [0032]) disclose an analogous method of compression molding powders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742